Citation Nr: 1122972	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-11 030 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran requested a hearing before the Board in his March 2010 substantive appeal, but subsequently withdrew his request for a hearing in a later March 2010 written communication. 

In the rating action on appeal, regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, the RO reopened the claim and denied it on the merits.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 decision, the Board denied a claim of entitlement to service connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent to the April 2003 Board decision, by itself, or in conjunction with the previously considered evidence, relates to an established fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The April 2003 Board decision which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2002); currently 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2010).

2.  The evidence received subsequent to the April 2003 Board decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for bilateral hearing loss as a result of his time in service.  Service connection for bilateral hearing loss was denied in an August 2001 rating decision, as the RO determined that the disorder was not incurred in nor aggravated by service.  The Veteran was provided notice of this decision in August 2001.  Subsequently, he filed a notice of disagreement in November 2001, which was followed by a statement of the case in February 2002.  Next, the Veteran filed a substantive appeal in July 2002.  In an April 2003 decision, the Board upheld the August 2001 rating decision.  This decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2002); currently 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2010).

In October 2008, the Veteran requested that his claim be reopened; such request was denied by the RO in a January 2009 rating decision.  However, in a March 2010 supplemental statement of the case, the RO reopened the claim, but ultimately denied service connection for bilateral hearing loss, as the evidence of record did not demonstrate that the disorder was incurred in or aggravated by service.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

Recently, in Shade v. Shinseki the Court of Appeals for Veterans Claims addressed the requirement that New and Material evidence raises a reasonable possibility of substantiating the claim.  The Court emphasized that this is a very low threshold and that the phrase should be read as enabling reopening, rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Upon review of the record, the Board finds that the evidence received since the April 2003 Board decision is new and material.  Specifically, during the February 2010 VA examination, the Veteran reiterated that he was exposed to artillery, mortars, rifles, machine guns, explosions, and tanks noise during service; however, he also asserted that he has experienced hearing loss for the past 30 years, suggesting continuity of symptomatology.  This statement was not of record at the time of the April 2003 Board decision and addresses an unestablished fact.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus conditions are related to his service.  Specifically, he contends that he has experienced both conditions for the past 30 years.  See February 2010 VA examination report.  He further contends that his conditions can be attributed to artillery, mortars, rifles, machine guns, explosions, and tank noise exposure that he experienced during service.  

The Veteran's March 1968 induction physical examination, service treatment records, and December 1970 separation physical examination are negative for complaints, treatment, or diagnosis tinnitus. 

Post-service VA and private outpatient treatment records are negative for complaints, treatment, or a diagnosis of tinnitus.  

The Veteran was afforded a VA examination in connection with his claim of service connection for tinnitus in February 2010, during which the examiner noted the Veteran's complaints of ringing in his ears for approximately 30 years.  Upon examination, the examiner diagnosed the Veteran with tinnitus, as well as right ear within normal limits to a moderately-severe sensorineural hearing loss, and left ear mild to moderately-severe sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and subjective tinnitus are less than likely a result of service.  In providing this opinion, the examiner noted the Veteran's history of noise exposure following service and that his hearing was within normal limits upon enlistment, as well as discharge.   

The Board finds that opinion inadequate because the examiner's rationale for concluding that the etiology of the Veteran's hearing loss and tinnitus are less than likely a result of service is that the Veteran's hearing was within normal limits upon enlistment, as well as discharge.  The examiner's opinion fails to consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Moreover, the Veteran asserted noise exposure in service.  In this regard, the Veteran's representative argued that the examiner did not address the possible effects of the Veteran's conceded in-service noise exposure on his present hearing loss and tinnitus, and the Board concurs.  While the examiner notes the Veteran's post-service noise exposure, his opinion does not consider the Veteran's credible assertions that he experienced noise exposure in service.  As such, the opinion is inadequate and another examination is warranted.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Once VA undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of his bilateral hearing loss and tinnitus. The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not that the Veteran's bilateral hearing disorder had its onset in service?

(b) Is it at least as likely as not that the Veteran's tinnitus disorder had its onset in service?

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed. 

2.  Thereafter, readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


